Citation Nr: 0508080	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression and delusional behavior.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from September 1944 to 
July 1946.  

This appeal arises from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied the 
appellant entitlement to service connection for depression 
and delusional behavior.  


FINDING OF FACT

A chronic acquired psychiatric disorder was not manifested in 
service; a psychosis was not manifested in the first post 
service year; and there is no competent credible evidence of 
a nexus between the veteran's current psychiatric disorder 
and his active service or any complaints treated therein.


CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric 
disorder, including depression and delusional behavior, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  A psychosis will be presumed to have been incurred 
during service if it is manifested to a compensable degree 
within one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 and 3.309(a).  
As stated by the U.S. Court of Appeals for Veterans Claims 
(Court), a "determination of service connection requires a 
finding of the existence of a current disability and a 
determination or relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 308, 314 (1993).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.  § 3.303(b)(2004).  

The only service medical record associated with the claims 
folder is the veteran's separation examination in July 1946, 
which indicates that the veteran was normal psychiatrically.  
The Board must find that such a record provides negative 
evidence against this claim.  In July 2003, the National 
Personnel Records Center (NPRC) notified the veteran that his 
service records were destroyed in a fire and could not be 
reconstructed.  The veteran forwarded that letter to the RO.  
In a June 2003 RO letter to the veteran he was informed of 
alternative sources he could present in an effort to 
substantiate his claim.  

VA psychiatric records show that the veteran was seen for a 
thought disorder, a personality disorder, and dysthymic 
disorder.  Private psychiatric records show that the veteran 
was seen for depression and major affective disorder.  In 
sum, although the medical records clearly document a history 
of post-service psychiatric disorders, there is no competent 
medical evidence of record that shows that the veteran's 
military service caused or aggravated these disabilities.  As 
a whole, the Board must find that the post-service medical 
records provide negative evidence against this claim as they 
indicate a psychiatric disorder that began many years after 
service with no connection to service. 

The veteran's active duty ended in July 1946 and the first 
medical evidence of a psychiatric disorder was April 1984, 
over 37 years after the veteran's termination of service.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  It is 
important for the veteran to understand that this one fact 
provides a significant basis to deny the claim.  While the 
veteran in his many letters to the VA speak to the fact that 
his service medical records have been lost (and the Board 
apologizes to the veteran for this fact), he does not in his 
letters address the critical fact that post-service medical 
records do not indicate a disorder until decades after his 
military service, military stressors or the veteran's 
military service are not cited within the post-service 
medical records as having caused the veteran's disorder, he 
did not file a claim with the VA until more than half a 
century after service, and his separation examination, the 
only service medical record available, indicates no disorder.  
The veteran provides the Board with no indication that he was 
treated for this disorder until many years after service.  
The evidence does not show that a psychiatric disorder was 
manifested to a compensable degree within one year after the 
veteran's termination of service.

Based on the above, it is found that the preponderance of the 
evidence is against the veteran's claim of service-connection 
for depression and delusional behavior presumptively under 
the provisions of 38 C.F.R. §§ 3.307, 3.309 (2004).

In view of the above, the Board concludes that the currently 
available evidence of record does not support service 
connection for depression and delusional behavior, and the 
appeal is denied.  

The Duty To Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  To implement the provisions of 
the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
stated that, under the VCAA, the Secretary must provide 
notice that informs the claimant of any information and 
evidence not of record which is necessary to substantiate the 
claim, information and evidence which VA will seek to 
provide, the information and evidence which the claimant is 
expected to provide and request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in May 2003 and June 2003 which addressed 
what the evidence must show to establish entitlement; what 
information or evidence was still needed from the appellant; 
what the appellant could do to help with the claim; VA's duty 
to assist the appellant to obtain evidence for the claim; and 
what had been received.  In this way, VA has satisfied its 
notice requirements including advising the veteran to submit 
all pertinent evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  That was accomplished in this case.  In this 
case, there can be no harm to the veteran, as the VA has made 
all efforts to notify and to assist the veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has attempted to obtain the veteran's service 
medical records.  However, NPRC has indicated that the 
veteran's service records were destroyed in a fire and could 
not be reconstructed.  When a veteran's service medical 
records are not available, VA's duty to assist, and the 
Board's duty to provide reasons and bases for its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule (are heightened).  See Moore (Howard) v. 
Derwinski, 1 Vet. App. 401, 404 (1991).  The RO has obtained 
the veteran's post service private and VA medical records he 
identified.  

Full compliance with the [statutory duty to assist] also 
includes VA assistance in obtaining relevant records from 
private physicians when [the veteran] has provided concrete 
data as to time, place, and identity."  Olson v. Principi, 
480, 483 (1992).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.  § 3.159(c)(4) 
(2004).  In this instance, the VA has not examined the 
veteran since there are no available service medical records 
to show that the veteran was seen for a psychiatric disorder 
and the post-service medical records only indicate a disorder 
that began many, many, years after service.  Obtaining a 
medical examination and opinion would not aid in 
substantiating the claim, as there is no disease or injury 
during service with which to link the claimed depression and 
delusional behavior.  See Wensch v. Principi, 15 Vet App 362 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); VAOPGCPREC 5-04 (June 23, 2004); see also 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
Service records do not substantiate a specific in-service 
disease or injury for service connection purposes, and there 
is no medical indication of a relationship between the 
current condition and any in-service event.  See 38 C.F.R. 
§ 3.159(c)(4)(B).  Therefore, the Board concludes that no 
further assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for an acquired psychiatric disorder, 
including depression and delusional behavior, is denied.   


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


